Citation Nr: 0917550	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating. 

In April 2009, the Board granted the Veteran's motion to have 
his case advanced on the Board's docket

The is appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

Service connection is currently in effect for four 
disabilities:  status post right wrist fixation with residual 
limited narrowing of the hand (right wrist disability) (40 
percent); carpal tunnel syndrome of the right upper extremity 
associated with the right wrist fixation with residual 
limited narrowing of the hand (right wrist disability) (30 
percent); left iliac spine scar secondary to osteotomy at the 
iliac crest for graft (10 percent); and right iliac spine 
scar secondary to osteotomy at the iliac crest for graft (10 
percent), with a combined evaluation for compensation of 70 
percent.  As such, the Veteran's disabilities satisfy the 
criteria set forth in 38 C.F.R. § 4.16(a) (2008).

The Veteran has not been afforded a VA examination to 
determine whether it is at least as likely as not that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  In December 2005, 
the Veteran's previous employer certified that the Veteran 
had resigned from his position in 1981. The Veteran contends 
that he stopped working because of his service-connected 
right wrist disabilities and his hip disability, for which he 
is service-connected for left and right hip scars associated 
with an osteotomy.  Specifically, he contends that he has 
trouble moving his right hand due to his carpal tunnel 
syndrome and that he suffers from constant pain in his hips.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address whether it is at least as 
likely as not that the Veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 5103A; 
Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 
7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected disabilities (right 
wrist disabilities and right and left 
iliac spine scars), without consideration 
of his nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should review the claims folder 
and the examination report should 
indicate that review.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

